United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued January 12, 2016               Decided April 15, 2016

                        No. 15-1001

            ALBERTO IGNACIO ARDILA OLIVARES,
                       PETITIONER

                              v.

 TRANSPORTATION SECURITY ADMINISTRATION AND PETER
NEFFENGER, IN HIS OFFICIAL CAPACITY AS ADMINISTRATOR OF
    THE TRANSPORTATION SECURITY ADMINISTRATION,
                      RESPONDENTS


            On Petition for Review of the Decision
        of the Transportation Security Administration


     Jason Goldstein argued the cause and filed the briefs for
petitioner.

     Dana L. Kaersvang, Attorney, U.S. Department of
Justice, argued the cause for respondents. With her on the
brief were Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Vincent Cohen, U.S. Attorney, and Sharon
Swingle, Attorney.

   Before: BROWN, Circuit Judge, and EDWARDS and
WILLIAMS, Senior Circuit Judges.
                                 2
   Opinion for the Court filed by Senior Circuit Judge
EDWARDS.

     EDWARDS, Senior Circuit Judge: Alberto Ardila Olivares,
the Petitioner before the court, is a foreign alien from
Venezuela. In 2014, he applied to attend a Federal Aviation
Administration (“FAA”)-certified flight school in France to
obtain a pilot certification to fly large, U.S.-registered aircraft.
After conducting a background check, the Transportation
Security Administration (“TSA”) determined that Petitioner
was a risk to aviation and national security and denied his
application for training. Petitioner now seeks review of TSA’s
action, invoking the court’s jurisdiction under 49 U.S.C. §
46110(a), and asserting causes of action under the
Administrative Procedure Act (“APA”), 5 U.S.C. §§ 555(e),
702, 704, 706(2).

     If TSA, on behalf of the Secretary of Homeland Security,
determines that an alien presents a “risk to aviation or national
security,” then flight instructors, pilot schools, and aviation
training centers are prohibited from giving training to that
alien on specified large, U.S.-registered aircraft. 49 U.S.C.
44939(a); see also 49 C.F.R. § 1552.3(a)(4), (e). As a
consequence, an alien like Petitioner who has been denied
clearance by TSA is ineligible to be certified by FAA to fly
these U.S.-registered aircraft.

     Petitioner claims that TSA failed to satisfy the
requirements of 5 U.S.C. § 555(e) when it initially rejected
his application for training because the agency gave no
“grounds for denial.” Petitioner also claims that TSA’s action
was “arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law,” 5 U.S.C. § 706(2)(A),
because TSA failed to consider all relevant factors regarding
his application for flight training.
                               3

     The record supports Petitioner’s claim under § 555(e). In
these circumstances, we would normally remand the case to
the agency to explain the grounds for its denial of Petitioner’s
training application. However, shortly after Petitioner filed his
petition for review, TSA submitted to the court internal
agency materials that include the findings of TSA’s
background investigation of Petitioner as well as internal
agency communications regarding Petitioner’s application.
TSA also submitted the sworn declaration of Andrea Vara, the
Government official who acted on behalf of TSA to deny
Petitioner’s application, explaining the grounds supporting
TSA’s determination that Petitioner was a risk to aviation and
national security. The Vara Declaration confirms that the
internal agency materials express TSA’s reasoned,
contemporaneous explanation for its decision.

     Petitioner does not question the authenticity of the Vara
Declaration or the authority of the declarant; and we do not
have any reason to doubt the veracity of the submission. TSA
thus contends that a remand of this case would be pointless.
We agree. See, e.g., Tourus Records, Inc. v. DEA, 259 F.3d
731, 737-40 (D.C. Cir. 2001) (holding that even though a
letter from the Drug Enforcement Agency to the claimant was
insufficient to satisfy DEA’s obligation under 5 U.S.C.
§ 555(e) to set forth reasons for its decision against the
claimant, the court would not remand the case for additional
proceedings because internal DEA memoranda upon which
the letter was based clarified and justified the agency’s
decision). The internal agency materials, as illuminated by the
Vara Declaration, offer a clear and reasonable statement of
the grounds upon which TSA relied in denying Petitioner’s
application for flight training. And, as we explain below, the
Declaration and the internal agency materials to which it
refers are not impermissible post hoc rationalizations.
                               4
Therefore, because Petitioner and the court have a written
statement explaining the grounds and rationale for TSA’s
action, and because we find that the agency action against
Petitioner was not arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law, we
conclude that there is no need to remand the case for further
consideration. We therefore deny the petition for review.

                       I. BACKGROUND

    In the aftermath of the tragic terrorist attacks on
September 11, 2001, Congress created the Transportation
Security Administration to shore up our nation’s civil aviation
security. See 49 U.S.C. § 114. TSA was initially housed in the
Department of Transportation and headed by the Under
Secretary of Transportation for Security. Id. § 114(a)-(b). In
2002, TSA was moved to the newly created Department of
Homeland Security under the direction of the Secretary of
Homeland Security. See 6 U.S.C. § 203(2).

     This case involves TSA’s role in determining whether
alien pilots may be certified to operate large, U.S.-registered
aircraft. “Large aircraft means aircraft of more than 12,500
pounds, maximum certificated takeoff weight.” 14 C.F.R.
§ 1.1 (emphasis omitted). No pilot may “serve in any capacity
as an airman with respect to a civil aircraft . . . in air
commerce . . . without an airman certificate” from FAA. 49
U.S.C. § 44711(a)(2); see also 14 C.F.R. § 61.3(a). For large
aircraft, pilots must obtain additional certification known as a
Type Rating. 14 C.F.R. § 61.31(a)(1). Aliens who seek
training and certification to operate large, U.S.-registered
aircraft must first secure clearance by TSA. See 49 U.S.C.
§ 44939(a). If TSA “determine[s] that [an alien applicant]
presents a risk to aviation or national security,” then that
applicant is ineligible to receive the training necessary to
                              5
secure a large aircraft Type Rating from FAA. See id.; see
also 49 C.F.R. § 1552.3(a)(4), (e).

     Petitioner is an alien pilot who formerly lived and worked
in the United States. On February 14, 2007, he was convicted
in federal court of conspiracy to possess with intent to
distribute controlled substances in violation of 21 U.S.C. §
846. He was sentenced to serve 80 months in prison, followed
by 60 months of supervised release. On December 17, 2007,
FAA sent Petitioner a letter revoking his pilot certification,
effective January 7, 2008. Petitioner was subsequently
deported on March 3, 2010.

     After being deported, Petitioner worked as a pilot in
Venezuela. In 2011, he was presented with an opportunity to
fly a large, U.S.-registered aircraft, which required him to
receive training for the appropriate Type Rating and then seek
the appropriate certification from FAA. To achieve these
ends, Petitioner applied for admission to an FAA-certified
flight school in France. TSA then conducted a background
investigation of Petitioner. Although TSA uncovered
Petitioner’s 2007 drug conviction, TSA granted him
permission to attend flight school. Petitioner successfully
completed flight school and obtained his Type Rating as well
as various other FAA certifications.

     In 2012, the U.S. Government Accountability Office
(“GAO”) published a report criticizing TSA’s background
investigations of alien pilots. GAO, WEAKNESSES EXIST IN
TSA’S PROCESS FOR ENSURING FOREIGN FLIGHT STUDENTS
DO NOT POSE A SECURITY THREAT (July 2012) (“GAO
Report” or “Report”). The Report highlighted that TSA’s
investigation methods did not always thoroughly examine an
alien’s immigration status, and expressed concern that, as a
result, the investigation might not identify all alien flight-
                               6
school applicants presenting a security threat. See id. at 28-33.
In response to the Report, TSA revised its background check
procedures. Under the new procedures, TSA thoroughly
examines the immigration statuses of flight-school applicants.
If an applicant is not eligible for admission into the United
States and is seeking permission to attend an FAA-certified
flight training program outside of the United States, TSA
pursues a more searching investigation to determine whether
the applicant presents a risk to aviation or national security.

     In 2014, Petitioner received another opportunity to pilot a
large, U.S.-registered aircraft. Although his general FAA
credentials remained valid, Petitioner’s Type Rating had
expired. As before, Petitioner applied to attend an FAA-
certified flight school in France, and TSA conducted a
background investigation.

     Pursuant to TSA’s new procedures, the agency’s
investigation flagged that Petitioner was inadmissible to enter
the United States due to his 2007 drug conviction. As a result,
Petitioner’s application was referred for further investigation.
The investigation uncovered that, in addition to his 2007 drug
conviction, Petitioner had been suspected of firearms
trafficking in 1998 in Aruba. TSA also discovered that, even
though he had been deported with no right to return to the
United States, Petitioner maintained a local address in
Massachusetts.

     TSA apparently believed that Petitioner was seeking to
attend a flight school in the United States. As a result, the
agency initially declined to process Petitioner’s application.
On October 27, 2014, TSA sent Petitioner the following email
message:
                              7
    This training request cannot be processed for the
    following reason(s): [TSA] has received information in
    regards to your immigration status. As a result, your
    current training request to attend flight training at a
    United States flight school has been cancelled. If you
    resolve your immigration status and provide the
    appropriate supporting documentation this cancellation
    may be lifted and your training request approval
    reinstated.

Petitioner immediately responded to TSA, explaining that he
sought to attend flight school in France and not in the United
States.

     With Petitioner’s clarification in hand, TSA performed a
follow-up review of his file. After this further review, TSA
concluded     that    Petitioner     was     a   “Threat   to
Transportation/National Security.” On November 5, 2014,
TSA sent an email to Petitioner denying his application. The
email stated:

    Pursuant to Title 49 of the Code of Federal Regulations
    [§] 1552.3(e), your training request has been denied as
    TSA is unable to determine that you do not pose a threat
    to aviation or national security. This letter constitutes
    TSA’s final determination.

TSA’s email gave no further explanation for its denial of
Petitioner’s application.

     On January 5, 2015, Petitioner filed his petition for
review with this court. On March 26, 2015, Andrea Vara
executed a sworn declaration explaining TSA’s grounds for
denying Petitioner’s application for training. Ms. Vara is
employed by the U.S. Department of Homeland Security,
                              8
Transportation Security Administration, as the Alien Flight
Student Program Manager. She has been “responsible for
managing TSA’s Alien Flight Student Program, which
conducts security threat assessments on individuals who are
not U.S. citizens or nationals who seek flight instruction or
recurrent training from Federal Aviation Administration
(FAA)-certified flight training providers . . . . [Her] duties
include making final decisions regarding whether such
individuals pose a threat to aviation or national security.”
Vara Declaration at 1, ¶ 3.

     The Vara Declaration makes it clear that Ms. Vara was
the Government official who made the determination that
Petitioner’s application should be denied because he
presented a risk to aviation and national security. The
Declaration not only explains the agency’s rationale, it also
cites internal materials that TSA had before it at the time
when the determination was made to deny Petitioner’s
application. These materials are included in the parties’ Joint
Appendix. The Vara Declaration states, inter alia:

    12.      In October 2014, Petitioner submitted Training
    Request #565192, seeking to train at FlightSafety
    International – Paris Learning Center from November 10
    - November 17, 2014.

    13.      Pursuant to the revised procedure, Petitioner was
    subject to an investigation, which revealed the following.
    In 2007, Petitioner pled guilty to conspiracy to possess
    with intent to distribute controlled substances and the
    U.S. District Court for the Northern District of Illinois
    sentenced him to eighty (80) months imprisonment.
    Petitioner’s conviction made him inadmissible to the
    United States and led to the revocation of his FAA
                             9
Airman’s Certificate. Petitioner was deported to his home
country of Venezuela in March 2010.

14.       A public news article published after Petitioner
was deported provided a U.S. address for Petitioner.
Further, records indicated that Petitioner was a suspected
international trafficker in firearms. There was evidence
that Petitioner had previously been involved in the export
of weapons and U.S. currency to Venezuela by private
aircraft, was the second pilot of an aircraft from which
several weapons and $500,000 was seized by local
authorities in Aruba, and that one of his associates was
arrested in Aruba for smuggling firearms. [Footnote 6]

    [Footnote 6] Some of this information was from the late 1990s.
    I considered its age when determining whether Petitioner posed
    a risk. Because the evidence indicated Petitioner had smuggled
    weapons and money and was convicted for drug trafficking, I
    concluded these were not isolated incidents, and rather revealed
    Petitioner’s consistent disregard for the law.

15.       This information, viewed as a whole,
demonstrated Petitioner’s willingness to consistently
disregard the law and to use an aircraft for criminal
activity, in opposition to U.S. security interests. The
information also raised concerns that Petitioner may use
his flight training to advance the interests of a criminal
enterprise, which could include an enterprise that seeks to
do harm to the United States.

16.     Based on all the foregoing information, I
concluded Petitioner posed a threat to aviation and
national security and [TSA’s Alien Flight Student
Program] denied his training request on November 5,
2014.
                              10
Vara Declaration at 3-4 & n.6, ¶¶ 12-16.

     The entire Vara Declaration was included in the parties’
Joint Appendix that was submitted to the court. Both parties
discuss the Vara Declaration in their briefs to the court. And,
as noted above, Petitioner does not question the authenticity
of the Vara Declaration or the authority of the declarant; and
we do not have any reason to doubt the veracity of TSA’s
account of the grounds justifying the agency’s denial of
Petitioner’s application for flight training.

                       II. ANALYSIS

A. THE COURT’S JURISDICTION

     As noted above, Petitioner has invoked the jurisdiction of
the court under 49 U.S.C. § 46110(a). An action taken by
TSA on behalf of the Secretary of Homeland Security under
the authority of 49 U.S.C. § 44939(a) is clearly subject to
review under § 46110(a). The Government does not question
the court’s subject matter jurisdiction, nor do we have any
doubt that Petitioner is properly before this court.

     The Government contends that, “[t]o the extent that
petitioner argues that the agency erred in weighing the
evidence, judicial review of the agency’s expert judgment
regarding the level of risk to accept in permitting aliens to
attend flight school is highly deferential.” Br. for Respondents
at 11. This is indisputable. There are portions of the
Government’s argument, however, that appear to conflate
subject matter jurisdiction, Petitioner’s APA causes of action,
and the applicable standard of review. See, e.g., id. at 11-12 &
n.3. Lest there be any confusion on this point, we want to be
plain in saying that, under established law, the court has
jurisdiction under 49 U.S.C. § 46110(a) to review actions
                               11
taken by TSA pursuant to the authority of § 44939. The extent
to which the court defers to TSA’s judgment that a person
should be denied flight training because he poses a risk to
aviation or national security is a different matter that concerns
the standard of review, not jurisdiction.

B. STANDARD OF REVIEW

     Pursuant to the Administrative Procedure Act, we must
uphold TSA’s decisions unless they are “arbitrary, capricious,
an abuse of discretion, or otherwise not in accordance with
law.” 5 U.S.C. § 706(2)(A); see also Alaska Airlines, Inc. v.
TSA, 588 F.3d 1116, 1120 (D.C. Cir. 2009). During oral
argument, Government counsel acknowledged that this case
does not involve any materials of a sensitive nature that
should not be disclosed due to security concerns. Even in
cases in which sensitive materials may be in issue, however,
“the court has inherent authority to review classified material
ex parte, in camera as part of its judicial review function.”
Jifry v. FAA, 370 F.3d 1174, 1181-82 (D.C. Cir. 2004)
(reviewing in camera TSA’s internal materials under the APA
in upholding TSA’s determination that two pilots posed a
security threat).

     What is important here is that, “because Congress has
entrusted TSA with broad authority over ‘civil aviation
security,’ it is ‘TSA’s job—not . . . ours—to strike a balance
between convenience and security.’” Amerijet Int’l, Inc. v.
Pistole, 753 F.3d 1343, 1350 (D.C. Cir. 2014) (citations
omitted) (citing Suburban Air Freight, Inc. v. TSA, 716 F.3d
679, 683 (D.C. Cir. 2013)). Therefore, in cases of this sort, we
must defer to TSA actions that reasonably interpret and
enforce the safety and security obligations of the agency. See
Suburban Air Freight, 716 F.3d at 683. As we explain below,
courts do not second-guess expert agency judgments on
                              12
potential risks to national security. Rather, we defer to the
informed judgment of agency officials whose obligation it is
to assess risks to national security. See the discussion in part
II.D, infra.

C. PETITIONER’S CLAIM UNDER SECTION 555(e)             OF THE
   APA

    Section 555(e) of the APA provides:

        Prompt notice shall be given of the denial in whole
    or in part of a written application, petition, or other
    request of an interested person made in connection with
    any agency proceeding. Except in affirming a prior denial
    or when the denial is self-explanatory, the notice shall be
    accompanied by a brief statement of the grounds for
    denial.

5 U.S.C. § 555(e). Petitioner claims that TSA’s November 5,
2014 email to him denying his application for flight training
violated the requirements of § 555(e) because the email
offered no statement of the grounds for the agency’s denial.
As noted above, Petitioner’s claim, at least at first blush, is
compelling.

    In Tourus Records, Inc. v. DEA, we explained:

    A “fundamental” requirement of administrative law is
    that an agency “set forth its reasons” for decision; an
    agency’s failure to do so constitutes arbitrary and
    capricious agency action. That fundamental requirement
    is codified in section 6(d) of the APA, 5 U.S.C. § 555(e).
    Section 6(d) mandates that whenever an agency denies “a
    written application, petition, or other request of an
    interested person made in connection with any agency
                               13
    proceeding,” the agency must provide “a brief statement
    of the grounds for denial,” unless the denial is “self-
    explanatory.” This requirement not only ensures the
    agency’s careful consideration of such requests, but also
    gives parties the opportunity to apprise the agency of any
    errors it may have made and, if the agency persists in its
    decision, facilitates judicial review. Although nothing
    more than a “brief statement” is necessary, the core
    requirement is that the agency explain “why it chose to
    do what it did.” Henry J. Friendly, Chenery Revisited:
    Reflections on Reversal and Remand of Administrative
    Orders, 1969 DUKE L.J. 199, 222.
259 F.3d at 737 (citations omitted). TSA’s email to Petitioner
denying his application for flight training did not meet this
APA standard. The email simply parroted the words of 49
U.S.C. § 44939(a), without offering anything to explain why
TSA had determined that Petitioner presented a risk to
aviation or national security. And TSA has not argued that the
reasons behind the denial of Petitioner’s application were
“self-explanatory.” 5 U.S.C. § 555(e). “The [email] thus
provides no basis upon which we could conclude that it was
the product of reasoned decisionmaking.” Tourus Records,
259 F.3d at 737.

     “When an agency provides a statement of reasons
insufficient to permit a court to discern its rationale, or states
no reasons at all, the usual remedy is a ‘remand to the agency
for additional investigation or explanation.’” Id. (quoting Fla.
Power & Light Co. v. Lorion, 470 U.S. 729, 744 (1985)). This
case presents an unusual situation, however, because, after
Petitioner filed his petition for review, TSA submitted the
Vara Declaration and other internal agency documents that,
together, offer a clear statement of the grounds and rationale
upon which TSA relied in denying Petitioner’s application for
                               14
flight training. The internal materials include the findings of
TSA’s background investigation of Petitioner as well as
internal agency communications. And, as explained by the
Vara Declaration, these internal materials express TSA’s
reasoned, contemporaneous explanation for its decision. The
internal materials are not impermissible “post hoc
rationalizations” for agency action. Tourus Records, 259 F.3d
at 738 (quoting Burlington Truck Lines, Inc. v. United States,
371 U.S. 156, 168 (1962)). Rather, they “represent the
‘contemporaneous explanation of the agency decision,’” and,
therefore, they are “appropriate subjects for our
consideration.” Id.

     The Vara Declaration is a post-hoc account. It is
persuasive, however, because it shows that the previously
undisclosed internal materials in fact do state the
contemporaneous explanation for TSA’s denial of Petitioner’s
application. The Vara Declaration “illuminate[s]” the reasons
that are implicit in the internal materials. Clifford v. Peña, 77
F.3d 1414, 1418 (D.C. Cir. 1996). In other words, the Vara
Declaration furnishes an explanation of the administrative
action that is necessary to facilitate effective judicial review.
Camp v. Pitts, 411 U.S. 138, 142-43 (1973). The critical point
is that the Vara Declaration contains “no new
rationalizations”; it is “merely explanatory of the original
record,” and thus admissible for our consideration. Envtl. Def.
Fund., Inc. v. Costle, 657 F.2d 275, 285 (1981) (citations
omitted); see also Manhattan Tankers, Inc. v. Dole, 787 F.2d
667, 672 n.6 (D.C. Cir. 1986) (upholding “the [agency’s]
decision on the basis of [the decision maker’s] affidavit[],”
where the affidavit was “consistent with the administrative
record”).

    Importantly, the Vara Declaration explains that, as a
result of the July 2012 GAO Report, TSA changed the way
                               15
that it conducts its background investigations. TSA now
thoroughly examines the immigration statuses of flight-school
applicants, and, if an applicant is not eligible for admission to
the United States and is seeking training outside the country,
the applicant’s file is flagged for further review. The Vara
Declaration then summarizes what is stated in TSA’s internal
materials: that in this case, the investigation had flagged that
Petitioner was inadmissible due to his 2007 drug conviction
and had then further discovered that Petitioner maintained a
U.S. address and had been suspected of firearms trafficking.
The Declaration also makes it clear that Ms. Vara, on behalf
of TSA, considered all of the information in Petitioner’s
record, and, on the basis of that record, reached the following
conclusion:

        Some of this information [that I considered] was
    from the late 1990s. I considered its age when
    determining whether Petitioner posed a risk. Because the
    evidence indicated Petitioner had smuggled weapons and
    money and was convicted for drug trafficking, I
    concluded these were not isolated incidents, and rather
    revealed Petitioner’s consistent disregard for the law.

         This information, viewed as a whole, demonstrated
    Petitioner’s willingness to consistently disregard the law
    and to use an aircraft for criminal activity, in opposition
    to U.S. security interests. The information also raised
    concerns that Petitioner may use his flight training to
    advance the interests of a criminal enterprise, which
    could include an enterprise that seeks to do harm to the
    United States.

         Based on all the foregoing information, I concluded
    Petitioner posed a threat to aviation and national security
                              16
    and [TSA’s Alien Flight Student Program] denied his
    training request on November 5, 2014.

Vara Declaration at 4 & n.6, ¶¶ 14-16.

    The Vara Declaration confirms that TSA’s decision was
based on some concrete information relating to Petitioner’s
personal history, which raised reasonable suspicions and
caused TSA to reach an informed judgment that Petitioner
presented a risk to aviation and national security.

     Although we find that the internal agency materials, as
illuminated by the Vara Declaration, satisfy the requirements
of § 555(e), we add a word of caution. In the future, agencies
will be well advised to obey the explicit command of §
555(e), rather than counting on being able to salvage their
actions later, after the losing party has been forced to seek
redress in court. Persistent scofflaw behavior might cause the
courts to insist that the contemporaneous explanation actually
be expressed to the complaining party, as the statute requires,
on pain of vacatur and remand. Or the courts might insist on
progressively more compelling indications that the reasons
offered were in fact the reasons governing the decision when
it was made. The offending agency action in this case was
mitigated somewhat because the internal materials and the
Vara Declaration were included in the parties’ Joint
Appendix, and Petitioner had an opportunity to review these
materials before briefing and oral argument. This may not be
sufficient in future cases involving agency defiance of §
555(e).

D. PETITIONER’S OTHER APA CLAIMS

    In addition to his claim under § 555(e), Petitioner also
contends that TSA’s action was “arbitrary, capricious, an
                              17
abuse of discretion, or otherwise not in accordance with law,”
5 U.S.C. § 706(2)(A), because TSA failed to consider all
relevant factors regarding his application for flight training.
We disagree.

     Petitioner argues that TSA’s rejection of his application
is inconsistent with TSA’s October 27, 2014 email message,
which merely stated that Petitioner’s status as an inadmissible
alien precluded him from attending flight school in the United
States. We do not perceive any inconsistency. The October
27, 2014 message declined to process Petitioner’s application
due to his inadmissibility. Once Petitioner informed TSA that
he sought to attend a flight school in France and not in the
United States, TSA performed a follow-up review of his
application and concluded that Petitioner presented a risk to
aviation and national security.

     Petitioner also contends that TSA acted arbitrarily
because the agency granted his application in 2011 but denied
it in 2014. In his Reply Brief, however, Petitioner concedes
that TSA was unaware in 2011 of Petitioner’s Massachusetts
address and his suspected involvement in firearms trafficking.
More importantly, the 2011 investigation took place before
TSA changed its investigation procedures to address the
concerns raised in the July 2012 GAO Report.

     Petitioner further claims that it is illogical for TSA to
consider him a threat to aviation or national security, given
that Petitioner still holds his other FAA credentials and is
currently authorized to fly various aircraft. The validity of
Petitioner’s other credentials, however, are not before the
court. Moreover, FAA is directed by statute to respond to
TSA threat assessments by “amending, modifying,
suspending, or revoking any part of a certificate issued under
this title.” 49 U.S.C. § 46111(a). The statute also makes it
                               18
clear that if, after approving an alien’s application for
training, TSA “determines that the individual presents a risk
to aviation or national security,” the prior approval can be
revoked. Id. § 44939(b).

     Finally, Petitioner argues that TSA should not have used
his suspected firearms trafficking or his Massachusetts
address to support its decision. Petitioner claims that the
Massachusetts address actually belongs to his brother, and
Petitioner insists that he has never illegally entered the United
States. Petitioner also points out that the firearms incident
occurred nearly two decades ago and that he was merely
suspected of being involved. In light of the limited standard of
review that controls the disposition of this case, these
arguments are not persuasive. It was rational for TSA to find
it suspicious and thus consider information indicating that a
deported individual appeared to maintain a current U.S.
address and had been suspected of involvement in firearms
trafficking. The agency’s weighing of this information, along
with the information regarding Petitioner’s known criminal
history, was not inconsistent with reasoned decision making.
As the Vara Declaration makes clear, Petitioner’s record as a
whole “raised concerns that Petitioner [might] use his flight
training to advance the interests of a criminal enterprise,
which could include an enterprise that seeks to do harm to the
United States.” Vara Declaration at 4, ¶ 15.

     Given TSA’s broad authority to assess potential risks to
aviation and national security, the agency’s clear and
reasonable explanation offered in the Vara Declaration, and
the limited standard of review, we are in no position to
second-guess TSA’s judgment in denying Petitioner’s
application. See Jifry, 370 F.3d at 1180. In assessing risks to
national security, “conclusions must often be based on
informed judgment rather than concrete evidence, and that
                              19
reality affects what we may reasonably insist on from the
Government.” Holder v. Humanitarian Law Project, 561 U.S.
1, 34-35 (2010). “[W]hen it comes to collecting evidence and
drawing factual inferences in this area, ‘the lack of
competence on the part of the courts is marked,’ and respect
for the Government’s conclusions is appropriate.” Id. at 34
(citation omitted). “[W]here no factual certainties exist or
where facts alone do not provide the answer . . . we require
only that the agency so state and go on to identify the
considerations it found persuasive.” Jifry, 370 F.3d at 1180
(citation omitted).

     It is self-evident that TSA’s action against Petitioner was
related to the agency’s “goals of improving the safety of air
travel.” Id. TSA was not required to show that Petitioner
would engage in activities designed to compromise aviation or
national security. Rather, the agency was merely required to
give a reasonable explanation as to why it believed that
Petitioner presented a risk to aviation or national security.
The Vara Declaration satisfies this legal obligation.

                      III. CONCLUSION

    For the reasons set forth above, the petition for review is
denied.
                                                   So ordered.